DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. The remarks and/or amendments filed on 12/07/2020, are acknowledged.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement for reasons for allowance: The closest prior art of record namely Jeon, Mansukhani, Cherukuri(1), Cherukuri(2), Urnezis, Bridger, Synosky, and Gmunder do not teach the same range of different PVAc components now claimed requiring an amount of at least 70% total PVAc with 70-99% having a mW of 2000-40,000, a high Mw 40,001-200,000 PVAc with a Mw greater than 50,000 in an amount less than 10% by weight of the polymer system. The prior art of Jeon does not explicitly state that the polymer is measure in Mw and the further art of Mansukhani, Cherukuri(1), Cherukuri(2), Urnezis, Bridger, Synosky do not have the same ranges of PVAc and weight of the PVAc components now set forth nor appear to render obvious the percentages and weight ranges of PVAc claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618